Citation Nr: 0929713	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-16 124	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right ankle disorder, 
secondary to service-connected left Achilles tendonitis with 
left heel pain.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to September 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for right 
ankle disorder on a direct basis, finding that new and 
material evidence had not been submitted, in addition to 
reaching decisions on other pending claims.

This claim, among others, came before the Board in June 2006 
which remanded the claim of service connection of the right 
ankle as secondary to the service connected left Achilles' 
tendonitis with left heel pain for proper notice and 
readjudication.  In June 2008, the Board once again remanded 
the claim for service connection of the right ankle as 
secondary to the service connected left Achilles tendonitis 
for appropriate notification to the Veteran and adjudication.  
The Board finds that the remand order has been substantially 
complied with and the appeal is ready for review.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Veteran has continuously pursued his underlying claim for 
a right ankle disorder, maintaining that his right ankle 
disorder either is directly related to service or 
alternatively, as secondary to his service-connected left 
ankle disorder.  In Bingham v. Principi, 18 Vet. App. 470, 
474 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that "direct and presumptive service 
connection are, by definition, two means (i.e. two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection ... did not file two separate 
claims" but rather one claim.  Id.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court held that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.   

The Board is cognizant of the varied development presented in 
this case.  Thus, in order to ensure full and fair 
consideration of all of the Veteran's contentions expressed 
on appeal, the issue on appeal is as phrased on the title 
page of the decision.  The decision below will address all of 
the Veteran's contentions with regard to service connection 
for a right ankle claim.  The Veteran will not be prejudiced 
by the decision.  During the pendency of this appeal, the 
Veteran has been apprised of all applicable law and 
regulations and of the reasons and bases for any decision 
reached.  The Veteran and his representative also have had 
numerous opportunities to submit evidence and argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 2009, the agency of original jurisdiction asked the 
Veteran's representative to submit a VA Form 646 on the 
Veteran's behalf.  Thirty days from the date of the letter 
was provided for review and response.  Thus far, no response 
has been received.  As such, no further action is warranted, 
and the Veteran's due process rights have not been violated.  


FINDING OF FACT

No credible medical evidence of record establishes that right 
ankle tendonitis began in, or is related to, service, nor is 
there credible evidence to establish that right ankle 
tendonitis is proximately due to or has been aggravated by 
the service-connected left ankle Achilles' tendonitis, with 
left heel pain.  


CONCLUSION OF LAW

Mild tendonitis of the right heel cord, claimed as right 
ankle disorder, was not incurred in or aggravated by service, 
nor is it caused or aggravated by the Veteran's service-
connected left Achilles' tendonitis, with left heel pain.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

The Veteran seeks service connection on a direct and 
secondary basis.  A review of the record however reveals that 
the preponderance of the evidence weighs against service 
connection for a right ankle disorder, alternately referred 
to as right tendonitis.

At the outset, the Board acknowledges that the record 
contains a 2002 VA examination report, showing no signs of 
right ankle Achilles' tendonitis.  Clinical findings at that 
time were essentially normal.  However, of record is a 
January 2005 diagnosis of mild tendonitis of the right heel 
cord.  It is noted that in order to establish entitlement to 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  Tendonitis alone is not a permanent disability.  
See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted).  

Nonetheless, the Board recognizes that the presence of a 
chronic disability at any time during the claims process can 
justify a grant of service connection.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Thus, assuming, without conceding 
for the purposes of argument, the Veteran has a chronic 
disability of the right ankle, service connection still is 
not warranted on either a direct or secondary basis.  There 
is no competent medical evidence of record relating the 
disorder to service.

Indeed the Veteran's service treatment records show 
complaints regarding the right ankle.  In February 1981 he 
sought treatment for a right ankle sprain, stating he had 
difficulty walking and marching.  Examination revealed minor 
edema with pain, although range of motion was full.  The 
impression was sprained ankle.  A January 1986 Report of 
Medical Examination found his lower extremities and feet 
clinically normal and bore no complaint regarding the right 
ankle.  The Report of Medical History was also silent.  In 
May 1986, the Veteran complained again about twisting his 
right ankle playing basketball.  The assessment was a 
sprained ankle.  In September 1986, the Veteran sought 
treatment for a twisted right ankle after a ball game.  The 
examiner noted a fracture of the avulsion talus, lateral 
aspect.  Following treatment and an October 1986 temporary 
profile, there were no more specific documented complaints.  
Thereafter, an April 1989 Report of Medical History noted no 
complaints or notations of ankle problems.  The Veteran's 
August 1992 separation Report of Medical Examination found 
his feet and lower extremities clinically normal, although on 
a 1992 Report of Medical History the Veteran noted that his 
ankle ligament seemed to be pulled.  The Veteran did not 
reference the right or the left ankle.  In any event, no 
chronic disability was identified. 

Following receipt of the Veteran's claim, he was afforded a 
March 1993 VA joint-spine examination.  The x-ray study found 
no significant abnormality in the right ankle.  The examiner 
reported the Veteran's statement of having been told he had 
tendonitis in both ankles, the left being more symptomatic 
than the right.  After an objective examination, the examiner 
made no diagnosis regarding the right ankle.

The Veteran has submitted no private or VA treatment records 
regarding any complaints of the right ankle.  The Board 
acknowledges the 2002 VA treatment records regarding his left 
ankle surgery; however these records bear no mention of the 
right ankle.  

In December 2002, the Veteran was afforded a VA general 
examination regarding several of his then pending claims.  
The examiner noted the Veteran's recent left Achilles' tendon 
rupture and surgery.  Upon objective examination of the right 
Achilles tendon, the examiner found it normal and found the 
total flexion/extension of the right ankle to be 50 degrees.  
The examiner noted there did not seem to be any pain at all 
on the right.  Listing his impressions, the examiner found 
specifically no signs of right ankle Achilles' tendonitis.  

Here, there is no competent evidence of record showing that 
the Veteran's claimed right ankle disorder began in, or is in 
any way related to, active service.  The service treatment 
records do not show chronic disability and the medical 
reports after service do not reference chronic disability.  
Thus, the evidence weighs against the Veteran's claim on a 
direct basis.

Regarding service connection on a secondary basis, in the 
Veteran's July 2003 notice of disagreement, he stated his 
right ankle received "intensive favoritism and increased 
hardship" which were aggravations from his service-connected 
left ankle disability.  See also Veteran's statement, April 
2004.

Service connection for left Achilles' tendonitis, with pain 
in heel, is in effect.  By an April 1993 rating decision, the 
RO granted a 10 percent evaluation for the left ankle 
disability.  In January 2002, the evaluation was temporarily 
increased to 100 percent to allow for convalescence following 
surgery, followed by a 10 percent evaluation in July 2002.  
In March 2005, the RO increased disability evaluation to 20 
percent, effective from July 2002.  Nonetheless, there is no 
competent medical evidence attributing the right ankle 
disorder to the service-connected left ankle disability.

In January 2005 the Veteran was afforded a VA joints 
examination.  The examiner noted the claims file was 
available and noted the Veteran's complaints and the surgery 
for his other service-connected low back and left ankle 
disabilities.  The Veteran complained his right ankle had 
some stiffness behind his heel, though no pain in the 
morning.  After an objective examination the examiner found 
the Veteran's right foot and ankle essentially normal.  There 
was minimal fullness in the right heel cord, though no 
tenderness upon examination.  Range of motion was normal.  
The examiner gave the diagnosis of mild tendonitis of the 
right heel cord.  The examiner stated the right ankle 
disability was not secondary to the left ankle and that it 
was not at least as likely as not that the Veteran acquired a 
right ankle disability or aggravated the right ankle due to 
his left ankle.  The examiner noted the Veteran avoided 
stressful activities and was protecting his left ankle.    

The record contains no other medical entries regarding the 
right ankle.  In September 2008, the Veteran submitted a 
statement requesting more time to submit medical records 
regarding the right ankle.  The record contains no more 
statements and no additional evidence.  

The Board finds the sole medical opinion regarding the 
medical relationship between the right and left ankle to be a 
negative opinion.  The January 2005 VA examiner's opinion 
that it was not at least as likely that the left Achilles' 
tendonitis caused or aggravated the right ankle's mild 
tendonitis of the right heel cord is probative because it 
followed an objective examination of the Veteran, a review of 
the claims file, and was accompanied by the reasoned 
analysis.  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing stiffness in the 
heel in the morning.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veteran s Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here the Veteran's contentions regarding a relationship 
between his claimed right ankle disorder and his service-
connected left ankle disability are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather these contentions 
are statements of the effect of medical conditions acting on 
other medical conditions.  Such statements clearly fall 
within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Hence, 
his contentions are not competent medical evidence of 
causation or aggravation.

Further, lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991). 

As there is no medical evidence of a causal relationship or 
of aggravation between the service connected left Achilles' 
tendonitis and the Veteran's right ankle condition, the 
preponderance of the evidence is against the claim for 
secondary service connection.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letter to the Veteran in April 2002 before the initial 
original adjudication of the claim, and in February 2004, 
following which his claim was readjudicated in the September 
2004, April 2005, and July 2006 supplemental statements of 
the case.  Following Board remand, the Veteran was notified 
by letters dated August 2008 and February 2009 and his claim 
was readjudicated in the June 2009 supplemental statement of 
the case.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate 
claims for service connection, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A July 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the February 
2008 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for a right ankle disorder 
including as secondary to service-connected left Achilles' 
tendonitis is denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in January 
2005 to determine the nature and etiology of the right ankle 
disorder in relation to the service connected left Achilles 
tendonitis. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 




ORDER

Entitlement to service connection for right ankle disorder, 
secondary to service connected left Achilles tendonitis with 
left heel pain, is denied.




____________________________________________
C. CRAWFORD
Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


